Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 02/27/2020.
Claims 1-20 are pending.

Priority
2.	This application is a continuation of 15/885,526 (Patent US 10607199), which was filed on 01/31/2018, was acknowledged and considered


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 8-10 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mu et al (US 20100306832) in view of Demsey et al (US 20160239868). 
Claim 1:
	Mu suggests a computer-implemented method, comprising: obtaining a first set of records from persistent storage at a first storage location [Mu: Par 57, 60, 61 and 64 (Receiving / obtaining location information where the data are extracted or accessed from various webpages (storages/databases))]; obtaining, from a second storage location, a second set of records different from the first set of records [Mu: Par 57, 60, 61 and 64 (Receiving / obtaining location information where the data are extracted or accessed from various webpages (storages/databases))]; computing, based at least in part on the second set of records, a confidence score that indicates an amount confidence that the first set of records and the second set of records correspond to a same individual [Mu: Par 45 and 55 (Scores or weights of fingerprints of user activities), par 11, 12, 34 and 56 (Same individuals)]; as a result of the confidence score exceeding a threshold [Mu: Par 55 (Threshold that determines that the activity fingerprints are of the same user)], the first data being absent from the second set of records records [Mu: Par 57, 60, 61 and 64 (Receiving / obtaining location information where the data are extracted or accessed from various webpages (storages/databases))]; storing an association between the first set of records and a second asset identified by second data within the second set of records [Mu: Par 36 and 39 (A new fingerprint is created or indexed based on the match or determination that the two or more activities are from the same user) and Fig 5 (“List 2 Sets of Fingerprints That Have Any Matched Strings”)]; and updating an interface of the client device to cause the client device to display details about the first set of records and the second set of records [Mu: Fig 4, element 340 (“Report Match”) and Fig 5 (“List 2 Sets of Fingerprints That Have Any Matched Strings”)]. 
Demsey suggests sending, in response to receiving a confirmation from the client device, a message to a destination associated with the first asset and obtaining a response to the message indicating that the first asset controlled by the individual [Demsey: Par 38 and 40 (Prompting a user to confirm that those activities are from the same user)]; causing a client device of an [Demsey: Par 38 and 40 (Prompting a user to confirm that those activities are from the same user)].
Both references (Mu and Demsey) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as user profile comparison. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mu and Demsey before him/her, to modify the system of Mu with the teaching of Demsey in order to allow a user to confirm or validate that other activities are from the same user [Demsey: Par 38 and 40].
Claim 2:
The combined teachings Mu and Demsey suggest wherein storing the association includes associating the first asset with the second set of records [Mu: Par 36 and 39 (A new fingerprint is created or indexed based on the match or determination that the two or more activities are from the same user)].
Claim 3:
The combined teachings Mu and Demsey suggest wherein the first set of records was recorded prior to the second set of records [Mu: Par 57, 60, 61 and 64 (Receiving / obtaining location information where the data are extracted or accessed from various webpages (storages/databases))].
Claim 4:
The combined teachings Mu and Demsey suggest wherein the first asset is associated with an address that indicates the destination to which communications can be transmitted [Mu: Par 57, 60, 61 and 64 (Receiving / obtaining location information where the data are extracted or accessed from various webpages (storages/databases))].
Claim 8:
Claim 8 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 9:
The combined teachings Mu and Demsey suggest wherein the executable instructions that cause the cause the system to send the message to the destination further include instructions that further cause the system to transmit the message via an address specified in the first data [Mu: Par 57, 60, 61 and 64 (Receiving / obtaining location information where the data are extracted or accessed from various webpages (storages/databases))].
Claim 10:
The combined teachings Mu and Demsey suggest wherein the first asset is one of a computing device or an account [Mu: Par 8 and 21 (Register account)].
Claim 14:
Claim 8 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 15:
The combined teachings Mu and Demsey suggest wherein: the message includes a confirmation code [Demsey: Par 38 and 40 (Confirmation from the user. Confirmation code is response data the user has confirmed)]; and the executable instructions further include instructions that further cause the computer system to determine, based at least in part on the response including a match to the confirmation code, that the response received indicates that the [Demsey: Par 38 and 40 (Prompting a user to confirm that those activities are from the same user)].
Claim 16:
The combined teachings Mu and Demsey suggest wherein: the second set of records indicates that a second asset is associated with both a first individual and a second individual; and the executable instructions further include instructions that cause the computer system to cause an interface to prompt the individual to provide information usable to determine which of the first individual [Demsey: Par 38 and 40 (Prompting a user to confirm that those activities are from the same user)].
Claim 17:
The combined teachings Mu and Demsey suggest wherein the executable instructions further include instructions that further cause computer system to as a result of a determination that the response received fails to indicate that the first asset is controlled by the same individual, disassociate the first set of records from the second set of records [Demsey: Par 38 and 40 (Prompting a user to confirm that those activities are from the same user)].



Allowable Subject Matter
5.	Claims 5-7, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/03/2021